DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/21 has been entered.
 
Priority
The instant application, filed 09/11/2017 is a continuation of 13583350, filed 11/09/2012, now abandoned and having 1 RCE-type filing therein. 13583350 is a national stage entry of PCT/EP2011/053476. International Filing Date: 03/08/2011, which claims foreign priority to 10002363.9, filed 03/08/2010.

Information Disclosure Statement
The Examiner has considered the references provided in the 7/28/21 Information Disclosure Statement, and provides a signed and dated copy of such herewith.

Claim Rejections - 35 USC § 112 – New Matter and Lack of Possession
Response to Arguments
Applicant’s arguments, see page 5, filed 7/28/21, and amendments with respect to the rejection(s) of claim(s) 14, 15, 18, 22, 23, 25-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (new matter) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Also based on Applicant’s 7/28/21 claim amendments, the separate lack of possession rejection under written description for claims 14, 15, 18, 22, 23, 25-27 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14. 15, 18, 22, 23, 25-27 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are multiple bases for indefiniteness in claim 14:
1. It is unclear when and by whom “said patient is not diagnosed as having a primary disease.”  It is unclear if this occurs prior to or during admission to an emergency department.  For example, if a primary disease were previously diagnosed by the patient’s primary care physician but not realized or judged by the claimed physician, it is unclear whether this is a patient who falls within the metes and bounds of claim 14.
2. It is unclear how many of the symptoms or conditions stated to be “specific to bacterial infection” are in fact specific to bacterial infection, such as but not limited to anxiety and suicidal ideation, and as well as bleeding and local pain, which could be the result of injuries including a knife or gunshot would, which the Examiner notes do not fall within “having a primary disease”.  
3.  Also, there appears to be overlap between some listed non-specific complaints and the list of “specific to bacterial infection.”  For example, loss of appetite is listed in the non-specific complaints list but also is known to be a symptom or result of a bacterial infection, see Judy Foreman boston.com 2008 article.
4. It is unclear what the “predetermined threshold” is, the claim only stating it is between specific values, these values per Table 1/Figure 4 having substantially differing sensitivity and specificity values based on a single limited study.  If the predetermined threshold is 0.1 ng/ml a patient having 0.05 ng/ml 
5. It is unclear who determines the predetermined threshold, how it is determined, and whether whoever determines it might alter it based on any characteristics of a particular patient.
6. It is unclear whether “wherein the patient is administered an antibiotic treatment” is an active step, and if it is an active step who administers it, and when the administering takes place in relationship to any other claim limitation.
Based on the above individually and collectively, it is unclear how one of ordinary skill in the relevant art would establish the metes and bounds of what is claimed in claim 14, nor in claims 15, 18, 22, 23, 25-27 and 32 which depend from it, even if some such claims address one or more of the above issues in part.
Further regarding claim 18, it is unclear whether the ‘bacterial infection’ recited in that claim refers back to claim 14’s preamble’s ‘bacterial infection’ or is intended to further limit any symptom or condition of bacterial infection in line 18 of claim 14 by indicating a particular type of bacterial infection.
Further regarding claims 22 and 27, it is unclear how any determining of the level of additional marker of bacterial infection, such as CRP affects any limitation in claim 14, as these claims are silent as to what level(s) of such additional marker(s) makes any difference in any determining or administering.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recites “in accordance with the thus-determined diagnosis” however there is no diagnosis limitation in claim 14 – this has been deleted by amendment.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14. 15, 18, 22, 23, 25-27 and 32 are rejected under 35 U.S.C. 101 because the claimed method invention is directed to abstract ideas and a natural phenomenon, and although including a step of administering an antibiotic when the patient has a PCT analyte level higher than the predetermined threshold level, this administering is tied to the judicial exception in a manner that does not overcome the judicial exception. 
Per step 1 of the analysis, the claim is a method claim at least requiring detecting and quantifying procalcitonin (PCT), so a claim to a process.
Per step 2A, Prong 1, the claim recites mental process-type abstract ideas.  The mental process steps are 1) judging a patient’s complaints by a physician and 2) determining (essentially comparing) the patient’s PCT analyte level to a threshold level stated to be predetermined, which is  a simple arithmetic calculation or more simply a comparison of PCT values.  These are mental process-type abstract ideas because they can be practically performed in the human mind. Thus, these steps are abstract ideas in the "mental process" grouping. 
For step 2A, Prong 2, the issue is whether the claim as a whole integrates the recited judicial exception into a practical application, that is, does the claim as a whole integrate the mental process-type 
The following are steps of claim 1 that are in addition to the judicial exceptions of judging and determining:
1. Detecting and quantifying the PCT level in the patient’s bodily fluid sample, wherein these are done with a PCT detection assay according to claim 1’s first wherein clause; and 
2. “wherein the patient is administered an antibiotic treatment”.
The detecting and quantifying using the method meeting claim 1’s first wherein clause limitations does not add significantly more than the judicial exceptions because these limitations relate to at least one known analytical method, see Schneider and Lam, Pathology (August 2007) 39(4), pp. 383–390, which clearly teaches that procalcitonin measurement has obtained FDA approval and was being widely marketed by 2007 in the United States and Europe, page 383, including the PCT assay that meets the limitations set forth in claim 14’s first wherein clause, page 385, Table 1, PCT LIA Sensitive assay.  Further, from Applicant’s specification, an assay having an even lower functional sensitivity, of 0.007 ng/mL, was described as early as 2004, page 15, lines 10-12.
The “wherein the patient is administered an antibiotic treatment” does not integrate the judicial exceptions into a practical application because there is no nexus between the judging and determining and the “wherein the patient is administered an antibiotic treatment” (this assuming the latter is a positive process step).  Having deleted the comparing step of (ii) and the diagnosing step of (iii) of claim 14, the “wherein the patient is administered an antibiotic treatment” has no linkage to PCT level in a patient’s bodily fluid, nor to the time of administration of an antibiotic treatment.  As but one example, a patient who visited an emergency in week 1, and in week 3 is administered an antibiotic in his/her nursing home for a recent infection, would meet the “wherein the patient is administered an antibiotic treatment” unrelated to any judging and determining by the physician or other actor set forth in claim 14 (as to the “is determined” it appears this need not be done by the physician).  In summary, there is no practical application because there is no correlation, no connection/nexus, between the mental steps and the “wherein the patient is administered an antibiotic treatment” (this assuming the latter is an active step).

1. The PCT assay requirements of the first wherein clause of claim 14 are met by at least one well-known commercial assay as evidenced by Schneider and Lam, Pathology (August 2007) 39(4), pp. 383–390, which as set forth above clearly teaches that procalcitonin measurement has obtained FDA approval and was being widely marketed by 2007 in the United States and Europe, page 383, including the PCT assay that meets the limitations set forth in claim 14’s first wherein clause, page 385, Table 1, PCT LIA Sensitive assay.  This clearly indicates that claim 14’s steps of detecting and quantifying were well-understood, routine and conventional.
2. The “wherein the patient is administered an antibiotic treatment” does not amount to significantly more than the judicial exceptions because there is no nexus between the judging and determining and the “wherein the patient is administered an antibiotic treatment” (this assuming the latter is a positive process step).  Having deleted the comparing step of (ii) and the diagnosing step of (iii) of claim 14, there simply is no nexus, no connection, and the “wherein the patient is administered an antibiotic treatment” is unrelated to previous steps of claim 14, and as it stands independently of the prior limitations of claim 14.  The limitation “wherein the patient is administered an antibiotic treatment” also is a well-understood, routine and conventional treatment as evidenced by Aminov, Frontiers in Biology, December 2010, Volume 1, Article 134, 7 pages, copy provided, the first sentence under the subheading “Antibiotics and antibiotic resistance in the pre‑antibiotic era” on page 1, stating, “Antimicrobials are probably one of the most successful forms of chemotherapy in the history of medicine.”
 Accordingly, the claimed subject matter merely encompasses a potential therapy, and does not integrate the judicial exception into a practical application (Step 2A, Prong 2). See also MPEP 2106.04(d)(2).
Further considering step 2B of the analysis, as indicated above the detecting and quantifying as claimed is known in the art and well-understood, routine and conventional.  The exclusion that the patient is not diagnosed as having a “primary disease” is a matter of routine physician analysis of symptoms and history, as are the claimed physician-judged display of listed non-specific complaints and list of non-displayed symptoms in the proviso.  The latter two categories of symptoms merely delineate a particular 
Not rising to an inventive concept is further exacerbated by the broad range of possible “predetermined” thresholds, from 0.02 to 0.10 ng/mL, in part because the sensitivities and specificities in this range vary widely, see Table 1/Figure 4 of application, and also because it is unclear who establishes a specific threshold within this range, why and under what circumstances, the latter potentially varying depending on other factors of patient age, condition, medical history, and the inclination of the attending physician to balance need to treat and risk of administering an antibiotic treatment when specificity is low.
The following dependent claims also neither integrate the judicial exceptions into a practical application nor include additional elements sufficient to amount to significantly more than the judicial exception: claims 15 regarding source of sample for PCT analysis, these being common sources so well understood routine conventional activity (WURC), see Schneider and Lam, page 384, right column under Measurement, which teaches that serum and plasma are both suitable specimen types, 18 listing types of infections, this an extra-solution limitation that does not amount to an inventive concept, 20 regarding lack of clinical symptoms of infection, pertaining to field of use based on patient status, also this claim considered as a whole including the limitations of claim 14 does not appear to further limit claim 14, 21 further comprising the step of administering or withholding antibiotic from the patient, does not require administering antibiotic: “withholding” describes a step of “not treating” which is neither prophylactic nor curative and so the full claim scope does not integrate; also this claim considered as a whole including the limitations of claim 14 does not appear to further limit claim 14, 22 further comprising determining the level of at least one additional marker of bacterial infection, 23 adding a further step of providing treatment guidance, this merely “applying” the judicial exceptions, also this claim considered as a whole including the limitations of claim 14 does not appear to further limit claim 14, 24, because this claim considered as a whole including the limitations of claim 14 does not appear to further limit claim 14, and 
Finally, further regarding claims 22 and 27, there is no practical application, nor an inventive aspect, to further comprising determining the level of at least one additional marker of bacterial infection, such as CRP, because these claims are silent as to what level(s) of such additional marker(s) makes any difference in any determining or administering or establishing or modifying a predetermined threshold of claim 14.

Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive.
Applicant, page 5, argues that the previous 35 USC 101 rejection is rendered moot by the amendments of the claims, and that they no longer recite an abstract idea or natural phenomenon or other judicial exception. 
This is not persuasive because there remain mental step abstract idea judicial exceptions in claim 14 as amended, and in dependent claims as indicated above. Applicant’s page 5 representation, “having the patient determined to have a PCT analyte level higher than a predetermined threshold” is interpreted as a mental step, and the judging by the physician remains a mental step. 

Claim Rejections - 35 USC § 103
Response to Arguments
Applicant’s arguments, see pages 6-12, filed 7/28/21, with respect to all 35 USC 103 obviousness rejections of the claims, have been fully considered and are persuasive.  
The 35 USC 103 rejection of claims 14, 15, 18, 23, 25, 26 being unpatentable over Caterino in view of Mouton, Schneider and 510(k) has been withdrawn. 
The 35 USC 103 rejection of claims 22 and 27 being unpatentable over Caterino in view of Mouton, Schneider, 510(k) and Povoa has been withdrawn. 
The 35 USC 103 rejection of claims 22 and 27 being unpatentable over Caterino in view of Mouton, Schneider, 510(k) and Chan has been withdrawn.
The 35 USC 103 rejection of claims 25 and 26 being unpatentable over Caterino in view of Mouton, Schneider, 510(k) and Struck has been withdrawn.

CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.F./
Examiner, Art Unit 1658

                                                                                                                                                                                                        /LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658